Matter of Daniella A. (Jessica A.) (2017 NY Slip Op 06046)





Matter of Daniella A. (Jessica A.)


2017 NY Slip Op 06046


Decided on August 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 8, 2017

Acosta, P.J., Renwick, Manzanet-Daniels, Mazzarelli, Andrias, JJ.


4091

[*1]In re Daniella A., and Another, Children Under the Age of Eighteen Years, etc., Administration for Children's Services, Petitioner-Appellant, Jessica A., Respondent-Respondent.


Zachary W. Carter, Corporation Counsel, New York (Janet L. Zaleon of counsel), for appellant.
Freshfields Bruckhaus & Deringer US LLP, New York (Scott A. Eisman of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the children.

Order, Family Court, Bronx County (Valerie Pels, J.), entered on or about July 1, 2015, which granted respondent mother's motion to modify an order of disposition entered on or about July 17, 2014, to the extent of entering in its stead a suspended judgment (the conditions of which were deemed satisfied), dismissing the neglect petition, vacating the finding of neglect, and releasing the subject children to the mother's care, unanimously affirmed, without costs.
For the reasons we explained in Matter of Leenasia C. (appeal No. 4092 [decided simultaneously herewith]), we reject petitioner agency's argument that, pursuant to Family Court Act § 1061, the Family Court was not authorized to modify the dispositional order to the extent of granting a retroactive suspended judgment. We also find that the mother's strict compliance with the dispositional order, and her clear dedication to ameliorating the conditions that led to the neglect finding, constituted "good cause" warranting the relief requested (see Matter of Bernalysa K. [Richard S.], 118 AD3d 885, 885 [2d Dept 2014]; see also Matter of Alexander L. [Andrea L.], 109 AD3d 767, 767 [1st Dept 2013], lv dismissed 22 NY3d 1056 [2014]; Matter of Araynah B., 34 Misc 3d 566, 582 [Fam Ct, Kings County 2011]). Moreover, in vacating the neglect finding, the Family Court properly took into account the mother's ability to find work in her chosen field, as the mother's employability is in the best interests of the children (see Matter of Whitley v Whitley, 33 AD3d 810, 810 [2d Dept 2006], lv denied 8 NY3d 809 [2007]).
Given the foregoing determination, we do not reach the parties' argument regarding [*2]whether dismissal of the neglect petition is appropriate under Family Court Act § 1051(c).
We have considered the agency's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 8, 2017
CLERK